Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hyungdal et al (WO2019/164250).  The applied reference has a common  assignee/applicant/ joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1, 22,   Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1, 2, 3) comprising: a memory (fig. 2); an encoding circuit configured to receive a data sequence, generate a compressed data sequence in which consecutive invalid bits in a bit string of the data sequence are compressed into a single bit of the compressed data sequence, generate a validity determination sequence indicating a valid bit and an invalid bit in a bit string of the compressed data sequence (fig. 3; claim 1), and write the compressed data sequence and the validity determination sequence to the memory (claim 1 of WO2019/164250); and a decoding circuit configured to read the compressed data sequence and the validity determination sequence from the memory, and determine a bit in the bit string of the compressed data sequence set for transmission to a neural network circuit, based on the validity determination sequence, such that the neural network circuit omits an operation with respect to non-consecutive invalid bits (figs. 2, 4; claim 1 of WO2019/164250).
  Regarding claims 2, 23,   Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein the single bit of the compressed data sequence indicates a number of the consecutive invalid bits in the bit string of the data sequence (fig. 2).  
Regarding claims 3, 24  Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein the decoding circuit comprises a buffer configured to sequentially store the compressed data sequence and the validity determination sequence, and the decoding circuit is further configured to store a first pointer indicating a location at which a current bit of the compressed data sequence to be transmitted to the neural network circuit is stored in the buffer (paragraphs 0094 – 0105), and a second pointer indicating a location at which a next bit of the 32012052.1871 compressed data sequence to be transmitted to the neural network circuit at a next cycle of the current bit is stored in the buffer.  
Regarding claim 4,  25, Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein, for the determining of the bit set for transmission to the neural network circuit, the decoding circuit is further configured to: determine whether the current bit corresponding to the first pointer is valid based on the validity determination sequence (paragraphs 0082 – 0086); skip transmitting the current bit to the neural network circuit in response to the current bit being invalid (paragraphs 0082 – 0086); and transmit the current bit to the neural network circuit in response to the current bit being valid  (paragraphs 0082 - 0086).  
Regarding claims 5, 27,   Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein the decoding circuit is further configured to: determine whether the next bit corresponding to the second pointer is valid based on the validity determination sequence; move the first pointer to the location at which the next bit is stored in the buffer in response to the next bit being valid (paragraphs 0082 - 0086)  and move the first pointer to a location at which a bit to be transmitted to the neural network circuit at a next cycle of the next bit is stored in the buffer in response to the next bit being invalid (paragraphs 0082 - 0086).    
Regarding claims 6, 26,  Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein the decoding circuit is further configured to: determine whether the next bit corresponding to the second pointer is valid based on the validity determination sequence (claim 2, 6 of WO2019/164250); move the second pointer to a location at which a bit to be transmitted to the neural network circuit at a next cycle of the next bit is stored in the buffer in response to the next bit being valid; and move the second pointer to a location at which a bit to be transmitted to the neural network circuit at an after-next cycle of the next bit is stored in the buffer in response to the next bit being invalid (claim 2, 6 of WO2019/164250).  
Regarding claim 7,  Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein the decoding circuit is further configured to determine to jump an operation processing of the neural network circuit based on the validity determination sequence (claim 2, 6 of WO2019/164250).    
Regarding claims 8, 28,  Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein the decoding circuit is further configured to determine whether to jump an operation processing of the neural network circuit based on the next bit corresponding to the second pointer (paragraphs 40, 45, 61).  
Regarding claims 9, 29,  Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein the decoding circuit is further configured to: determine whether the next bit corresponding to the second pointer is valid based on the validity determination sequence (paragraphs 0094 -0105); skip jumping an operation processing of the neural network circuit in response to the next bit being valid (paragraphs 0094 – 0105); and jump the operation processing of the neural network circuit in response to the next bit being invalid (fig. 2).  
Regarding claims 10,  30, Hyungdal et al. discloses a neural network deep learning data control apparatus  and method (figs. 1 - 4) wherein the decoding circuit is further configured to jump the operation processing of the neural network circuit by a bit value of the next bit in response to the next bit being invalid (paragraphs 0094 – 0105).  
Regarding claim 11, Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4) wherein the decoding circuit is further configured to jump the operation processing of the neural network circuit by a value obtaining by adding a value of 1 to a bit value of the next bit, in response to the next bit being invalid (paragraphs 0040, 0045, 0061).  
Regarding claims 12, 31, Hyungdal et al. discloses a neural network deep learning data control apparatus and method (figs. 1 - 4) wherein the decoding circuit is further configured to store a third pointer indicating a location at which the compressed data sequence and the validity determination sequence are to be stored in the buffer (fig. 2).  
Regarding claim 13,  Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4) wherein the valid bit is a bit having a bit value greater than a predetermined threshold value, and the invalid bit is a bit having a bit value less than or equal to the predetermined threshold value (paragraphs 0052, 0060, 0061) .  
Regarding claim 14,  Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4) wherein a bit value at a location in the validity determination sequence corresponding to a location of a valid bit in the compressed data sequence is "1 ", and a bit value at a location in the validity determination sequence corresponding to a location of an invalid bit in the compressed data sequence is "0" (paragraphs 0052, 0060, 0061) .  
.  	Regarding claim 15,  Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4) wherein the decoding circuit is further configured to use the validity determination sequence as a clock gating signal to perform an operation of the neural network circuit (paragraphs 0052, 0060, 0061) .  
.  	Regarding claim 16,  Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4), wherein the buffer comprises a ring buffer (figs. 1 – 4).  
Regarding claim 17,  Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4) wherein the encoding circuit is further configured to generate the compressed data sequence by compressing consecutive valid bits having the same bit value in the bit string of the data sequence into another single bit of the compressed data sequence (paragraph 0015).  
Regarding claim 18,  Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4), wherein the decoding circuit is further configured to store a fourth pointer for identifying a plurality of reused data in response to the data sequence including the plurality of reused data (paragraphs 0095 – 0105).  
Regarding claims 19, 32,  Hyungdal et al. discloses a neural network deep learning data control apparatus and method (figs. 1 - 4), wherein the decoding circuit is further configured to add a bit for a plurality of compressed data sequences to have a same length, when reading the plurality of compressed data sequences in parallel (paragraphs 0052).  
Regarding claim 20,  Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4), wherein the data sequence indicates connection strengths of edges between nodes of a neural network of the neural network circuit (paragaphs 0052).  
Regarding claim 21,  Hyungdal et al. discloses a neural network deep learning data control apparatus (figs. 1 - 4) further comprising the neural network circuit, wherein the neural network circuit is configured to train the neural network by redetermining one or more 35012052.1871 of the connection strengths for a dropout operation, in response to receiving the determined bit string of the compressed data sequence (paragraph 0040).  
Regarding claim  33,  Hyungdal et al. discloses a method (figs. 1 – 4) , further comprising: storing a fourth pointer for identifying a plurality of reused data in response to the data sequence including the plurality of reused data (figs. 1 – 4).  
Regarding claim  33,  Hyungdal et al. discloses a method (figs. 1 – 4) further comprising: adding a bit for a plurality of compressed data sequences to have a same length, when reading the plurality of compressed data sequences in parallel (figs. 1 – 4).  
Regarding claim 35,  Hyungdal et al. discloses non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method (figs. 1 – 4).  
Regarding claim 36,  Hyungdal et al. discloses a processor-implemented neural network data control method(figs. 1 - 4) comprising: receiving a data sequence indicating connection strengths of connections between nodes of a neural network (fig. 2); generating a compressed data sequence comprising a bit of the data sequence that is greater than a threshold and a bit having a value determined based on a number of consecutive bits of the data sequence that are less than or equal to the threshold (paragraph 0015); and training the neural network by performing a dropout operation of the one or more connections based on the compressed data sequence (paragraphs 0040, 0045, 0061).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (see PTO-892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN BRUNER JEANGLAUDE whose telephone number is (571)272-1804. The examiner can normally be reached Monday-Thursday 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN B JEANGLAUDE/Primary Examiner, Art Unit 2845